Citation Nr: 0839257	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-22 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1973 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the veteran did not appear for his scheduled 
hearing before the Board. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND 

The veteran seeks service connection for post-traumatic 
stress disorder, and post-traumatic stress disorder has been 
diagnosed in associated with the veteran's alleged in-service 
stressors.  An unresolved question is whether there is 
credible supporting evidence that the claimed in-service 
stressors occurred.

The veteran asserts that from June to October 1974 he was in 
Vietnam, where he engaged in combat.  Service personnel 
records show that during this time period the veteran was 
assigned to Company G, Battalion Landing Team 2/9, 3rd Marine 
Division. 



In view of the specific information provided by the veteran, 
further development of the evidence under the duty to assist 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

1. Ask the proper Federal custodian of 
the records for the United States Marine 
Corps for the unit history or Lessons 
Learned/Operating Reports (LL/OR) of 
Company G, Battalion Landing Team 2/9, 
3rd Marine Division, from June 1974 to 
October 1974, including any information 
on whether the unit was sent to Vietnam 
and whether the unit was engaged in 
combat.

2. If an in-service stressor is supported 
by credible evidence, afford the veteran 
a VA examination to determine whether the 
veteran has post-traumatic stress 
disorder associated with the identified 
in-service stressor.  The examination 
should include psychological testing for 
post-traumatic stress disorder.  The 
claims folder should be made available to 
the examiner for review.

3. After the above development is 
completed, adjudicated the claim of 
service connection for post-traumatic 
stress disorder.  If the decision remains 
adverse to the veteran, furnish him a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


